Name: 80/427/EEC: Commission Decision of 28 March 1980 amending Decisions 74/581/EEC and 76/627/EEC as regards the rules governing payment of the aid granted under Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: accounting; NA;  financial institutions and credit;  economic policy;  EU finance
 Date Published: 1980-04-19

 Avis juridique important|31980D042780/427/EEC: Commission Decision of 28 March 1980 amending Decisions 74/581/EEC and 76/627/EEC as regards the rules governing payment of the aid granted under Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC Official Journal L 102 , 19/04/1980 P. 0024 - 0025 Finnish special edition: Chapter 3 Volume 12 P. 0016 Greek special edition: Chapter 03 Volume 28 P. 0120 Swedish special edition: Chapter 3 Volume 12 P. 0016 Spanish special edition: Chapter 03 Volume 17 P. 0239 Portuguese special edition Chapter 03 Volume 17 P. 0239 COMMISSION DECISION of 28 March 1980 amending Decisions 74/581/EEC and 76/627/EEC as regards the rules governing payment of the aid granted under Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC (80/427/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 21 (4) thereof, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (2), and in particular Article 12 (4) thereof, Having regard to Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (3), and in particular Article 14 (4) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (4), and in particular Article 13 thereof, Whereas, on account of the growing number of common measures and their increasing financial impact, the Member States desire the speeding up of the procedures for the payment of reimbursement by the EAGGF Guidance Section in respect of aid granted by the Member States pursuant to Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC ; whereas this desire seems reasonable in view of the trend recorded; Whereas the provisions which, under Commission Decision 74/581/EEC (5) and Commission Decision 76/627/EEC (6), laid down that aid from the EAGGF Guidance Section, shall be given in the form of a payment on account and subsequent payment of the balance due should therefore be amended in order to enable the total amount to be paid in a single payment, on condition that the application for reimbursement submitted by the Member State fulfils the conditions laid down; Whereas special provisions should be made for cases where the amount initially paid is either more or less than the reimbursement actually due, in order that the situation may be regularized after thorough examination of the application; Whereas the measures provided for in this Decision are in accordance with the opinion of the Fund Committee, HAS ADOPTED THIS DECISION: Article 1 Article 4 of Decision 74/581/EEC shall be replaced by the following: "Article 4 1. The Commission, acting on the basis of the particulars contained in the applications for reimbursement, shall before 1 November decide to reimburse the full amount requested, provided the application is complete and submitted in due form within the time limits laid down. However, reimbursement may be made in accordance with this provision only if the application does not give rise to any immediate objection as regards either the accuracy of the particulars which it contains or compliance of the expenditure incurred with the provisions in force. If this condition is not fulfilled an appropriate reduction shall be made in the amount to be paid, after consultation with the Member State concerned. 2. Where a thorough examination of the application for reimbursement shows that the amount paid in accordance with paragraph 1 is not that which is actually due, the situation shall be regularized as quickly as possible, generally when the next reimbursement is made. If the amount to be paid back when the next reimbursement is made is less than the undue portion of the amount previously reimbursed, or if the Member State in question does not submit applications for reimbursement for that year, it shall (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 96, 23.4.1972, p. 9. (3)OJ No L 96, 23.4.1972, p. 15. (4)OJ No L 128, 19.5.1975, p. 1. (5)OJ No L 320, 29.11.1974, p. 1. (6)OJ No L 222, 14.8.1976, p. 37. repay the amount due within time limits to be fixed by the Commission." Article 2 Article 5 of Decision 76/627/EEC shall be replaced by the following: "Article 5 1. The Commission, acting on the basis of the particulars contained in the applications for reimbursement shall, before 1 November decide to reimburse the full amount requested, provided the application is complete and submitted in due form within the time limits laid down. However, the reimbursement may be made in accordance with this provision only if the application does not give rise to any immediate objection as regards either the accuracy of the particulars which it contains or compliance of the expenditure incurred with the provisions in force. If this condition is not fulfilled an appropriate reduction shall be made in the amount to be paid, after consultation with the Member State concerned. 2. Where a thorough examination of the application for reimbursement shows that the amount paid in accordance with paragraph 1 is not that which is actually due, the situation shall be regularized as soon as possible, generally when the next reimbursement is made. If the amount to be paid back when the next reimbursement is made is less than the undue portion of the amount previously reimbursed or if the Member State in question does not submit applications for reimbursement for that year, it shall repay the amount due within time limits to be fixed by the Commission." Article 3 This Decision is addressed to the Member States. Done at Brussels, 28 March 1980. For the Commission Finn GUNDELACH Vice-President